Citation Nr: 0911393	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-05 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for a left knee 
disorder.

2. Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk





INTRODUCTION

The Veteran had active duty military service from February 
1972 to February 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Louisville, Kentucky.  


FINDINGS OF FACT

1. The competent evidence fails to establish that the Veteran 
suffers from a current left knee disorder related to his 
active duty service.

2. The competent evidence fails to establish that the Veteran 
suffers from a current right knee disorder related to his 
active duty service.


CONCLUSIONS OF LAW

1. A left knee disorder was not incurred in or aggravated by 
the Veteran's active duty service, and service connection may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 
(2008).

2. A right knee disorder was not incurred in or aggravated by 
the Veteran's active duty service, and service connection may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A February 2004 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a letter dated in February 2004 partially satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the February 2004 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claims decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the February 2004 letter was sent to 
the Veteran prior to the August 2004 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter provided this notice to the 
Veteran.  Although it was sent after the initial adjudication 
of the Veteran's claims, the Board finds any related error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the March 2006 letter fully complied with the requirements of 
38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, 
supra, and after the notice was provided the case was 
readjudicated and a February 2007 statement of the case was 
provided to the Veteran.  See Pelegrini II, supra; Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (a statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are all relevant VA treatment records.  
The Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claims.  

A VA examination was not provided in conjunction with the 
Veteran's claim, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide his claim.  See 
38 C.F.R. § 3.159(c)(4) (2008).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that suggests a link 
between a left or right knee disability and military 
service.  In light of the absence of any evidence of in-
service injuries or complaints or competent evidence 
suggesting a link between his current knee disorders and 
service, VA is not required to provide him with a VA 
examination in conjunction with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this case, treatment records are negative for knee-related 
complaints or diagnoses during service and for many years 
thereafter.  The first knee-related diagnosis is from 
November 2000, more than 25 years after the Veteran's active 
duty service.  At that time, the Veteran stated that he had 
injured his knee at work two months earlier in September 
2000.  He was diagnosed with a meniscal tear in his left 
knee.  Given the long gap between the Veteran's active duty 
service and this first evidence of knee-related complaints, 
the Board finds that service connection may not be presumed.  
38 C.F.R. §§ 3.307, 3.309.  Similarly, the Board finds that a 
preponderance of the evidence is against a finding of 
continuity of symptomotology after service.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991) (stating that a gap in the 
evidentiary record preponderates strongly against a claim on 
the basis of continuity of symptomatology)

Although the Veteran is not entitled to service connection 
based on the statutory presumption or continuity of 
symptomotology, his claim does not necessarily fail.  Service 
connection may also be granted for any chronic disability or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability or disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection in this capacity requires a 
current disability, an in-service event(s) to which the 
disability may be attributed, and an established nexus 
between the two.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In this case, there is competent medical evidence that the 
Veteran suffers from a current chronic disorder in each of 
his knees.  In January 2002 and November 2006, the Veteran 
was diagnosed with bilateral degenerative joint disease in 
his knees.  Similarly, in May 2002, the Veteran was diagnosed 
with bilateral knee arthritis.  Finally, in December 2008, 
the Veteran was diagnosed with probable gout.  These 
diagnoses present competent evidence that the Veteran 
currently suffers from a chronic disorder in each of his 
knees.

The Veteran stated in a November 2006 statement that 14 weeks 
of boot camp and ITR training took a toll on his knees.  He 
stated that the training was especially rough because it took 
place during wartime.  There is no medical evidence that the 
Veteran complained of knee problems during his training.

Although the Veteran has current disorders in each of his 
knees that that he asserts are related to service, there is 
no competent evidence that the Veteran's knee disorders are 
related to service.  Specifically, the Board notes that 
throughout his treatment, none of the Veteran's treating 
professionals have stated that his knee conditions are 
related to his military service.  Although the Veteran 
himself has stated that his knee disorders are related to his 
military service, Board notes that as a layperson, the 
Veteran is not competent to draw such a conclusion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (stating 
that laypersons are not competent to offer medical opinions).  

Additionally, the Board notes a 25 year gap between the 
Veteran's active duty service and his first complaints of 
knee pain in September 2000.  This lapse in time between 
service and the first complaints and diagnoses weighs against 
the Veteran's claim. The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue. See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).

In sum, since there is no competent evidence that the Veteran 
suffered from a knee disability during service or for many 
years thereafter, and since there is no competent evidence 
linking the Veteran's current knee disorders to his active 
duty service, the Board finds that a preponderance of the 
evidence is against the Veteran's claim.  As such, the 
benefit of the doubt rule does not apply and service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

1. Service connection for a left knee disorder is denied.

2. Service connection for a right knee disorder is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


